DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 06/29/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-12 are currently pending and under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) Japanese patent application JP 2018-3697 filed on January 12, 2018 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The objection to claims 1-12 for numbering informalities is withdrawn in view of  applicant’s amendments.
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments. 
The rejection of claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al. (Computational and Mathematical Methods in Medicine, Volume 2015, Article ID 259474, pages 1-7; Pub. Date: June 2015) is withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
After careful consideration of the two-part analysis, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons. 
Under the broadest reasonable interpretation, the claimed invention is directed to an apparatus and method for transcriptome analysis. Therefore, the claims fall into one of the four statutory categories (Step 1: Yes).
Step 1: Under the broadest reasonable interpretation, the claimed invention is directed to an apparatus and method for transcriptome analysis (Step 1: Yes). 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes.    In this case, claims 1 and 7 encompass a mental process. In particular, the steps for generating sub-data sets (by randomly deleting gene expression data), applying regression analysis, calculating estimation formula, and generating a list of genes (by machine learning)  broadly encompass analyzing and evaluating data. That is, with the exception of using a processor, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to delete data and perform data analysis. Therefore, absent any evidence to the contrary, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).
Additionally, the above steps also encompass mathematical concepts. For example, a review of the specification teaches that the generating, applying, and calculating steps require performing mathematical calculations and/or mathematically relating data using variables [see specification para. 0027-0028, 0042-0043, Figure 7]. Furthermore, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989). Therefore, when read in light of applicant’s own specification, the claimed steps clearly encompass mathematical calculations and/or mathematical relationships under the Revised Guidance. In addition, it is noted that the claim now recites “machine-learning”. While a review of the specification does not provide any limiting definition for this term, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data, e.g. via regression analysis, decision tree analysis, PCA. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
The judicial exception is not integrated into a practical application for the following reasons. In this case, the additionally recited step of “gene recording” and generating a list” (claim 7) amount to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regards to the newly recited processor and memory, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 

C. Guidance Step 2B 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. In particular, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Therefore, after careful consideration, there is nothing unconventional with regards to the additional steps appended to the abstract, as set forth above. In addition, Kaneko et al. (Computational and Mathematical Methods in Medicine, Volume 2015, Article ID 259474, pages 1-7; Pub. Date: June 2015) teaches that computational methods for developing a prediction model based on gene expression data that include storing data and generating a list of genes were routine and conventional in the art. See MPEP 2106.05(d)(Part II).
With regards to the claimed memory and processor, as explained with respect to Step 2A Prong 2, the examiner takes official notice that such elements were well known, routine, and conventional in the art and none of these generically recited elements are modified in any particular way that would indicate an inventive concept.  In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Taken alone or in combination, the additional steps/elements fail to transform the exception into a patent-eligible application of that exception. Therefore, based on the two-part analysis, the claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. [Step 2B: NO]. 

D. Dependent Claims
The dependent claims have been considered under the two-part analysis, but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
With regards to claim(s) 2-6 and 8-12, each of these claims is directed to limitations that further limit the specificity of the abstract idea set forth above (e.g. further limiting the size of the data sets, how the gene lists are generated, the type of calculations performed), or require performing additional steps (e.g. further comprising an estimation model) that are also abstract ideas for reasons set forth above. As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the reasons discussed below. 
Applicant argues that the claims are not directed to a mental process since they cannot be practically performed in the human mind, citing MPEP 2106.04. In response, applicant’s attempt to equate four credit card transactions as the standard for what can be practically performed by the human mind is improper. The guidance provided in the MPEP was merely a non-limiting example, not a standard. Moreover, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was indeed a mental process when read in light of the specification.  In this case,  the specification does not provide any limiting definitions that would serve to exclude the examiner’s interpretation that the claims encompass mental process. Therefore, absent any evidence to the contrary, the examiner maintains that the claimed limitations could be performed by a human with a pencil and paper. It may be impractical and tedious to analyze bioinformatics data without an electronic computer, but it is not impossible.
In response to applicant’s arguments regarding the claims being directed to organizing information, the claims are no longer rejected under this category. 
Applicant argues that the claims are not directed to a mathematical concept, citing Examples 41, 43, and 45 of the October PEGs. In response, unlike the instant claims, the hypothetical claims cited in Examples 41, 43, and 45 are directed to entirely different fact patterns and are therefore not informative with respect to the instant claims. For example, a method of treatment (physical step) is clearly not the sample as generating a list of genes (computational step), and no amount of narrowing the claims will change this fact. Thus, applicant’s attempt to equate the ‘treatment’ step (of Example 43) with “generating…a list of genes” (instant claims 1, 7) is not persuasive. As discussed above, a review of the specification teaches that the generating, applying, and calculating steps require performing mathematical calculations and/or mathematically relating data using variables [see specification para. 0027-0028, 0042-0043, Figure 7]. Therefore, when read in light of applicant’s own specification, the claimed steps clearly encompass mathematical calculations and/or mathematical relationships under the Revised Guidance. 
Applicant argues that the claims represent a technological improvement, citing the specification [0002-12, 0039, 0040, 0066]. In response, a review of these sections merely discusses various types of analysis techniques (including regression and machine learning), and a discussion on the benefits of noise removal from data. As such, this examiner is not persuaded that the specification provides objective evidence that the claimed invention is directed to a specific improvement to the technology or to a computer’s functionality. Moreover, applicant’s argument (combined with the cited sections of the specification) appears to suggest that the improvement to the technology lies in the use of abstract idea to provide “better data”.  Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  While applicant’s particular algorithmic approach may be a particular way to obtain more accurate data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. On that point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). 
Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application.  In this case, the examiner maintains that the instant claims as a whole do not integrate the recited judicial exception into a practical application.
With regards to applicant’s comments regarding 35 USC 102 and 103, Applicant is reminded that it is improper to conflate 35 USC 101 analysis with prior art analysis under 35 USC 102/103. As explained in MPEP 2106, a prima facie case of eligibility requires the examiner to explain why a claim or claims are unpatentable clearly and specifically, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. While this rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on applicant’s own disclosure, or on evidence, it is noted with particularity that prior art citations are not required under current 35 USC 101 guidelines. Accordingly, the examiner has clearly satisfied this requirement, as set forth in the rejection above. For the above reasons, the rejection is maintained.

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is necessitated by amendment.
Claim 1 recites “calculates first to mth estimation formulae using objective variable data as objective variables and gene expression level data as explanatory variables.” It is unclear what limiting effect is intended by this phrase such that the artisan would recognize what computational limitation is intended. For example, the artisan would recognize that applying regression analysis requires that a formula has already been determined/derived, in which case it would logically follow that said formula is then used to quantify a relationship between data (e.g. by calculating regression coefficients using two different variables). On the other hand, the artisan would also understand that the act of deriving a formula as claimed (e.g. deriving the area of a circle is based on the diameter and circumference of a circle) is computationally distinct from the active of using the formula to calculate a parameter (e.g. calculating the area of a circle is based on pi and radius2 of a circle). Therefore, the claim confusingly encompasses deriving a formula (using a regression analysis) and calculating a parameter (based on objective and explanatory variables). A review of the specification does not provide any limiting definition for the claimed calculation or the term “estimation formulae” that would serve to clarity the issue.  The specification [0007, 0022] does discuss generating a property variable estimation model, but this is not commensurate in scope with what is being claimed. Clarification is requested via amendment. If, for example, applicant intends for the claimed “estimation formulae” to be a regression model, the claims should be amended accordingly, and a step should additionally be included for calculating specific parameters using said model. Currently, no such step exists in the claims as written.  
With regards to the term “mth”, recited throughout the claim, this is grammatically incorrect and should be amended to recite “m-th” to avoid any grammatical errors. Correction is requested via amendment.
Claim 1 recites “a list of genes-generator that generates…a list of genes, corresponding to the gene expression level data included in the first to the mth estimation formulae, based on iterating ones of each of generating the first to the mth subdata sets, applying the regression analysis to each of the first to mth subdata sets, and calculating the first to mth estimation formulae for each of the first to mth subdata sets.” For reasons discussed above, it is unclear what limiting effect is intended by the above “generate” step such that the artisan would recognize what computational limitation is intended, i.e. in what way is said generating “based on” iterating, applying, and calculating. For example, the artisan would recognize that applying a regression analysis requires that a formula has already been determined/derived, and that this formula is then used to quantify a relationship between data (e.g. by calculating regression coefficients using two different variables). As a result, it is unclear in what way this information from the applying step is subsequently used for “calculating the first to mth estimation formulae for each of the first to mth subdata sets.” Clarification is requested via amendment.
The following rejection is maintained.
Claims 1 and 6 recite ““data set-generator”, “estimation formula-calculator”, “list of genes-generator”, and a “estimation model formulae-generator”. These claims limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link any particular structure, material, or acts to the functions. In particular, a review of the specification fails to provide any limiting definition for these terms and is devoid of adequate structures to perform the claimed functions.  Therefore, claims 1-6 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the reasons discussed below. 
Applicant argues that the above rejections have been overcome in view of applicant’s amendments. In response, this argument is not persuasive. While applicant has amended the claims to include a memory and processor, the claims have not been amended to clarify what structural limitations are intended by the above terms. Accordingly, these rejections are maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  “data set-generator”, “estimation formula-calculator”, and “list of genes-generator” [claim 1] and “estimation model formulae-generator” [claim 6]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619